Case 3:19-cv-01526-S-BH Document 25 Filed 08/03/20 Pagelofi1 PagelD 116

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DEVISION

RONALD GENE GRIZZLE, JR.,
ID # 01935380,
Petitioner,
VS. No. 3:19-CV-1526-S-BH
LORIE DAVIS, Director,
Texas Department of Criminal
Justice, Correctional Institutions Division,
Respondent.

Newer mee ee Neem Nee” See eee ee ee”

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. An objection was filed by Petitioner. The District Court reviewed de novo those portions
of the proposed findings, conclusion, and recommendation to which objection was made, and
reviewed the remaining proposed findings, conclusions, and recommendation for plain error. After
review, the Court is of the opinion that the Findings and Conclusions of the Magistrate Judge are
correct and they are accepted as the Findings and Conclusions of the Court. For the reasons stated
in the Findings, Conclusions, and Recommendation of the United States Magistrate Judge, the
petitioner’s Motion 1o Reopen Based on the Following Reasons, received on January 24, 2020 [ECF
No. 20], is hereby DENIED.

SO ORDERED.

SIGNED August 3, 2020.

    

Ll —

VNITED STATES DISTRICT JUDGE

 

 

 
